Exhibit 10.35
SECTION 16 OFFICER RESTRICTED STOCK UNIT AWARD AGREEMENT
 
The Shaw Group Inc.
2008 Omnibus Incentive Plan


This Section 16 Officer Restricted Stock Unit (“RSU”) Award Agreement (“the
Agreement”) dated as of [Insert Grant Date]1 (the “Grant Date”) is entered into
between The Shaw Group Inc. (the “Company”) and [Insert Recipient’s Name] (the
“Recipient”) pursuant to  The Shaw Group Inc. 2008 Omnibus Incentive Plan (as
the same may hereafter be amended, supplemented or otherwise modified, the
“Plan”).


THE PARTIES HERETO AGREE AS FOLLOWS:


1.            Incorporation of Plan Provisions.  The Award (as defined below)
evidenced hereby is made under and pursuant to the Plan, a copy of which is
available from the Company’s Secretary and incorporated herein by reference, and
the Award is subject to all of the provisions thereof.  Capitalized terms used
herein without definition shall have the same meanings given such terms in the
Plan.  The Recipient represents and warrants that he or she has read the Plan
and is fully familiar with all the terms and conditions of the Plan and agrees
to be bound thereby.


2.            Award of RSUs.  In consideration of the services performed and to
be performed by the Recipient, the Company hereby awards to the Recipient under
the Plan a total of [Insert #] RSUs (the “Award”) subject to the terms and
conditions set forth in this Agreement and the Plan.


3.            Vesting of RSUs.


(a)           The RSUs shall vest according to the following schedule (each date
on which vesting occurs pursuant to this Section 3(a) or Sections 3(b) or (d)
below shall be referenced herein as a “Vesting Date”):


Vesting Dates
Cumulative Percentage of RSUs Vested
   
[Insert 1st Vesting Date]
33%
   
[Insert 2nd Vesting Date]
66%
   
[Insert 3rd Vesting Date]
100%
   

(b)          Notwithstanding the above, the Disability of the Recipient shall
cause the immediate vesting of RSUs.


(c)           Except as otherwise set forth herein, the unvested portion of the
Award shall be entirely forfeited by the Recipient in the event that prior to
vesting the Recipient breaches any terms or conditions of the Plan, the
Recipient resigns from the Company, the Recipient’s employment with the Company
is terminated for reasons other than Disability, or any condition(s) imposed
upon vesting are not met.

--------------------------------------------------------------------------------

1 The date on which the Restricted Stock Units evidenced hereby were granted.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)      Notwithstanding Section 19.1(c) of the Plan, there shall not be an
acceleration of vesting for the Award in connection with any Change of Control
resulting from the July 30, 2012 Transaction Agreement between Chicago Bridge &
Iron Company N.V. (“CB&I”), Crystal Acquisition Subsidiary, Inc. and the Company
(the “Transaction Agreement”).  Instead, the Award shall be converted into an
award with respect to shares of common stock of CB&I as provided in Section
2.3(e) of the Transaction Agreement, and such adjusted award shall be considered
a Replacement Award under Section 19.2 of the Plan, and become vested in full if
the Recipient’s employment is terminated by CB&I or any of its Subsidiaries
other than for Cause during the two-year period beginning on the Closing Date
(as defined in the Transaction Agreement).


4.             RSUs are Non-Transferable.  The RSUs awarded hereby may not be
sold, assigned, transferred, pledged or otherwise disposed of, either
voluntarily or involuntarily, prior to payment.


5.             Payment upon Vesting of RSUs.  Subject to the terms and
conditions of the Plan, the Company shall, as soon as practicable following each
Vesting Date, either:


(a)           deliver to you a number of Shares equal to the aggregate number of
RSUs that became vested on the applicable Vesting Date or the first business
date following the Vesting Date if the Vesting Date falls on a weekend or
holiday;


(b)           make a cash payment to you equal to the Fair Market Value of a
Share on the Vesting Date or the last business date prior to the Vesting Date if
the Vesting Date falls on a weekend or holiday multiplied by the number of RSUs
that became vested on the Vesting Date; or


(c)           use any combination of (a) or (b), in the sole discretion of the
Company.


Upon payment by the Company, the respective RSUs shall therewith be canceled.


6.            No Dividend or Voting Rights.  The Recipient acknowledges that he
or she shall be entitled to no dividend or voting rights with respect to the
RSUs.


7.            Withholding Taxes; Section 83(b) Election.


(a)           No Shares or cash will be payable upon the vesting of  RSUs unless
and until the Recipient satisfies any Federal, state or local withholding tax
obligation required by law to be withheld in respect of the Award.  The
Recipient acknowledges and agrees that to satisfy any such tax obligation the
Company may deduct and retain from the cash and/or Shares payable upon vesting
of RSUs such cash and/or such number of Shares as is equal in value to the
Company’s minimum statutory withholding obligations with respect to the income
recognized by the Recipient upon such vesting (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such income).  The amount of cash or number of such
Shares to be deducted and retained shall be based on the closing price of a
Share on the applicable Vesting Date or the last business date prior to the
Vesting Date if the Vesting Date falls on a weekend or holiday.


(b)          The Recipient acknowledges that no election under Section 83(b) of
the Internal Revenue Code of 1986 may be filed with respect to the Award.
 
 
2

--------------------------------------------------------------------------------

 
 
8.               Miscellaneous.


(a)          No Representations or Warranties.  Neither the Company nor the
Committee nor any of their representatives or agents has made any
representations or warranties to the Recipient with respect to the income tax or
other consequences of the transactions contemplated by this Agreement, and the
Recipient is in no manner relying on the Company, the Committee or any of their
representatives or agents for an assessment of such tax or other consequences.


(b)          Employment.  Nothing in this Agreement nor in the Plan nor in the
making of this Award shall confer on the Recipient any right to or guarantee of
continued employment with the Company or any of its subsidiaries or affiliated
entities, or in any way limit the right of the Company or any of its
subsidiaries or affiliated entities to terminate the employment of the Recipient
at any time.


(c)          Necessary Acts.  The Recipient and the Company hereby agree to
perform any further acts and to execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement.




(d)          Severability.  The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
enforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.


(e)          Waiver.  The waiver by the Company of a breach of any provision of
this Agreement by the Recipient shall not operate or be construed as a waiver of
any subsequent breach by the Recipient.


(f)           Binding Effect; Applicable Law.  This Agreement shall bind and
inure to the benefit of the Company and its successors and assigns, as well as
the Recipient and any heir, legatee, legal representative or other permitted
assignee of the Recipient.  This Agreement shall be interpreted under, governed
by and construed in accordance with the laws of the State of Louisiana.


(g)          Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding.


(h)          Amendment.  This Agreement may be amended by written agreement of
the Recipient and the Company, without the consent of any other person.


(i)           Conflicting Agreements.  Should this Agreement conflict with the
terms of a written Employment Agreement entered into between the Recipient and
the Company, the agreement containing the terms most favorable to the Recipient
shall govern.  No oral promises will control over the terms of this Agreement.


IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the date first above written.


 
3

--------------------------------------------------------------------------------

 
 

 
COMPANY:
         
THE SHAW GROUP INC.
               
 
/ s /
Scott A. Trezise
     
Scott A. Trezise
     
Senior Vice President, Human Resources
                   
RECIPIENT:
                           
[Insert Recipient’s Name]
 

 
 
4